Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the first and second sides, with respective cortical and cancellous, bone of claim 1 must be shown or the feature(s) canceled from the claim(s).  More specifically, the Drawings of 12/16/2022 show the sides (refs. 105, 107), but do not show how the two different bones are positioned or proportioned on their respective sides.   No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6 and 8 - 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyce et al. (US 6,123,731) in view of Chen et al. (US 2016/0038299 A1). 

Regarding claim 1, Boyce discloses a graft (Col. 6, line 6) comprising 
a shell having a first side and a second opposing side (see remarked Fig. 6 below), 
wherein the first side comprises cortical bone (Col. 8, ref. 61), 
wherein the second, opposing side comprises compressed cancellous bone (Col. 8, ref. 62), 


Boyce discloses that the graft is able to contain bone-growth inducing substances and fillers (Col. 2, lines 1 - 25), but is silent regarding that the compressed cancellous bone is infused with and delivers at least one flowable composition to a spinal region, the flowable composition comprising amniotic fluid and one or more of the components of the placental organ. 

Chen teaches a medical implant configured for placement with a spinal region (Abstract, Fig. 23).  The implant of Chen may further comprise bone graft substitutes derived from placenta and amniotic fluid (paragraph [0064], the fluid being flowable).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the graft of Boyce, such that the bone-growth inducing substances and filler (flowable compospotion) comprise amniotic fluid and one 


    PNG
    media_image1.png
    443
    685
    media_image1.png
    Greyscale

Regarding claim 5, Boyce in view of Chen discloses the graft of claim 1, wherein the one or more of the components of the placental organ is selected from the group consisting of umbilical cord, umbilical cord blood, chorionic membrane, amniotic membrane, amnion membrane, Wharton's jelly, amniotic fluid, and other placental gelatins, cells, and extracellular material (Chen, paragraph [0064] discloses umbilical cord blood). 



Regarding claim 8, Boyce in view of Chen discloses the graft of claim 1, further comprising one or more synthetic-based bone graft extenders (Boyce, Col. 4, lines 17 - 50).  

Regarding claim 9, Boyce in view of Chen discloses the graft of claim 8, wherein the one or more synthetic-based bone graft extenders is calcium phosphate, tricalcium phosphate, phosphate, calcium sulfate, bioactive glass, or a combination thereof (Chen, Col. 4, lines 17 - 50).  

Regarding claim 10, Boyce in view of Chen discloses the graft of claim 1, further comprising one or more bioactive agents (Boyce, Col. 4, lines 17 - 15, e.g.bone-growth inducing substances).  

Regarding claim 11, Boyce in view of Chen discloses the graft of claim 1, further comprising one or more synthetic polymers (Boyce, Col. 4, lines 17 - 50).


Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyce et al. (US 6,123,731) in view of Chen et al. (US 2016/0038299 A1) and further in view of Trieu (US 2016/0270931 A1).

Regarding claim 7, Boyce in view of Chen discloses the graft of claim 6, except wherein the bone morphogenetic protein is BMP-2, BMP- 7 or a combination thereof.  

Trieu teaches a spinal implant (Abstract) which may be fabricated from biologically acceptable materials suitable for medical applications including BMP-2 and BMP-7 (paragragph [0073]).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the graft of Boyce in view of Chen such that the BMP is BMP-2 or BMP-7 or a combination thereof, as taught by Trieu, for the purpose of maintaining a graft which is suitable for medical applications. 

Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Boyce et al. (US 6,123,731) in view of Chen et al. (US 2016/0038299 A1) and in view of McKay (US 2013/0297038 A1).

Regarding claim 17, Boyce in view of Chen discloses the graft as provided in claim 1 (see the rejection of claim 1 above); and instructions for use thereof (Col. 5, lines 54 - 67), but is silent regarding the limitation that the graft is part of a kit. 



Regarding claim 18, Boyce in view of Chen and in view of McKay discloses the kit of claim 17 (as best understood), further comprising at least one screw, rod, or combination thereof for securing the graft to the spine (Boyce, Col. 5, lines 54 - 67). 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 5 - 11 and 17 - 18 have been considered but are moot because the new ground of rejection does not rely on any combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Please note that the Drawing objections are maintained. 
Applicant’s arguments, see Remarks, filed 12/16/2022, with respect to the rejections under 35 USC 101 have been fully considered and are persuasive.  The rejection of claim 1 - 11 and 17 has been withdrawn. 



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESSA M MATTHEWS whose telephone number is (571)272-8817. The examiner can normally be reached M - F 8am - 1pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Robert can be reached on (571) 272-4719. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TESSA M MATTHEWS/           Examiner, Art Unit 3773